Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 remain for examination, wherein claim 1 is an independent claim. There is no amendment since last office action dated 12/01/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 7,842,141 B2, thereafter US’141) in view of Nakatsuka et al (US-PG-pub 2015/0047831 A!, thereafter PG’831).
The US’141 in view of PG’831 is applied to the instant claims 1-4 for the same reason as stated in the previous office action dated 12/01/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-4 of copending application No. 16/487,203.  
Claims 1-4 of the copending application No. 16/487,203 is applied to the instant claims 1-4 for the same reason as stated in the previous office action dated 12/01/2020.
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-4 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-8 of copending application No. 16/477,393.  

This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-4 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 5-12 of copending application No. 15/743,111 (updated as claims 1-8 of US 10,876,183 B2).  
Claims 5-12 of copending application No. 15/743,111 (updated as claims 1-8 of US 10,876,183 B2)is applied to the instant claims 1-4 for the same reason as stated in the previous office action dated 12/01/2020.

Response to Arguments
Applicant’s arguments to the rejection to Claims 1-4 have been fully considered but they are not persuasive. 
The Applicant’s arguments are summarized as following:
1, Kimura et al (US’141) is completely silence with respect to any Co much less the claimed Co content.
2, Co is a very important element having an effect for reducing scattering in the retained austenite fraction and reducing scattering (AYS) in the yield strength YS. It may 
3, there simply would have been no reason to modify Kimura (US’141) with Co content. For similar reasons, one of ordinary skill in the art would not have expected the proposed modification of Kimura to even work.
In response:
Regarding the arguments 1 and 3, Firstly, as pointed out in the rejection of the instant claims in the previous office action dated 12/01/2020, Kimura et al (US’141) teaches a stainless steel pipe for crude oil line application with all of the essential composition ranges and calculated values from claimed equations (1)-(2) of the alloy #2B in table 3 of US’141 are within the composition ranges of the instant claims. it is noted that there is no limitation in Kimura et al (US’141) to exclude Co in the alloy; Secondly, Nakatsuka et al (PG’831) teaches a stainless steel for oil wells which has excellent high-temperature corrosion resistance and can stably obtain a strength of not less than 758 MPa is provided with all of the alloy composition ranges overlap the claimed alloy composition ranges as recited in the instant claims. Nakatsuka et al (PG’831) specify adding 0.01 to 1.0 mass% Co, more specifically adding 0.25-0.75 mass% Co in order to improve hardenability of the steel (par.[0049]-[0050] of PG’831), which provide reasonable motivation to modify the alloy of Kimura et al (US’141) from the disclosures of Nakatsuka et al (PG’831) in order to improve the alloy’s property; 
Regarding the argument 2, it is noted that the argued properties: such as reducing scattering in the retained austenite fraction and reducing scattering (AYS) in the yield strength YS are not included in the instant claims. Co is not included in the equations (1)-(2) of the instant claim 1. The Applicant has not provided persuasive data to show the criticality of the claimed Co range in term of the improving the argued properties.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JIE YANG/
Primary Examiner, Art Unit 1734